Citation Nr: 1307378	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation before June 26, 2012 and in excess of 10 percent effective June 26, 2012 for service-connected left knee degenerative joint disease.

2.  Entitlement to an initial compensable evaluation before June 26, 2012 and in excess of 10 percent effective June 26, 2012 for service-connected trigeminal neuralgia.

3.  Entitlement to an initial compensable evaluation before June 26, 2012 and in excess of 10 percent effective June 26, 2012 for service-connected left elbow limitation of motion status-post open repair of the left bicep tendon.

4.  Entitlement to an initial compensable evaluation for all linear scars head to toe (each scar previously evaluated with its associated disability). 




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970 and from October 1970 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by which the RO, in pertinent part, granted service connection for the disabilities at issue herein.  The Veteran contested the initial noncompensable disability ratings assigned.  In an August 2012 rating decision, the RO assigned a 10 percent evaluation to each of the disabilities discussed herein.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters continue before the Board.

The issue of entitlement to a compensable evaluation for the service-connected right knee degenerative joint disease has been raised by the record (see June 2009 VA Form 9) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

In his June 2009 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that he desired a hearing before a Veterans Law Judge (VLJ) at the RO.

In September 2012, an RO official called the Veteran to inquire regarding whether he still wished to appear for a Board hearing.  The Veteran did not answer the telephone.  Hence, the RO official left a voice mail message asking whether the Veteran wanted a hearing and advising him that hearings would be held the week of October 29, 2012.  The Veteran was advised that a letter with the date and time of the hearing would be mailed to him.  An undated handwritten note on the September 2012 VA Form 21-0820 (Report of General Information) stated "No-withdrawing appeal-happy with grant.  Mailing us a w/d."  The Veteran, however, did not submit any written documentation expressing a desire to withdraw his appeal.

Generally, an appeal withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1) (2012).  Here, although the Veteran might have stated orally that he did not wish to proceed with the appeal, a withdrawal of the appeal did not take place because it was not in writing.  As such, the issues enumerated above are still in appellate status.  

The record does not indicate that the Veteran withdrew his appeal regarding the issues expressed above.  Furthermore, the record does not expressly indicate that the Veteran does not wish to appear for a hearing before a VLJ at the RO.  As such, a hearing before the VLJ must be scheduled.  

The Veteran is reminded that if he wishes to withdraw his appeal as to any issue addressed herein, he must do so in writing.  Id.  If a letter of withdrawal has been received by the RO in the interim, this appeal should be closed.



Accordingly, the case is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran for a hearing before a VLJ at the RO, and the Veteran must be advised of the time and date of the hearing in writing.  38 C.F.R. §§ 20.703, 20.704, 20.1304 (2012).  All correspondence pertaining to this matter should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


